DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GREGORY ARMEE SCONIERS,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3524

                              [March 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 50-2012-CF-013047-AXXX-MB.

   Gregory Armee Sconiers, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.